El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Se trata de una apelación de una compañía aseguradora por una imposición de honorarios, que nos solicita el deman-dante y apelado, que desestimemos por falta de méritos. Anteriormente desestimamos la apelación del codemandado señor Ernesto Fernández sobre la responsabilidad del acci-dente, porque entendimos que la misma era totalmente frí-vola: Valedón v. Fernández, 18 D.P.R. 257 (Pérez Pimentel), (1955), cita precisa a la pág. 261.
Los dos únicos errores señalados por la aseguradora Royal Indemnity Company, en cuanto a la imposición de honorarios, son los siguientes: (1) que habiendo aceptado la aseguradora apelante su responsabilidad en el accidente y habiendo consignado el importe de la póliza, antes de dic-tarse sentencia, aunque después de haber contestado negando, su responsabilidad, no actuó temerariamente en este caso, y no debe ser condenada a pagar honorarios de abogado y (2) que los honorarios de abogado les fueron impuestos a la aseguradora exclusivamente y no al asegurado y a la aseguradora solidariamente.
 En cuanto al primer error señalado, la aseguradora apelante trata de distinguir este caso de los hechos envueltos en nuestra decisión en el caso de Soto v. Lugo, 76 *497D.P.R. 444, (Ortiz), (1954), cita precisa a las págs. 448 y 449, en la cual resolvimos:
“En el caso de autos los demandados admitieron su negli-gencia siete días antes de la celebración de la vista del caso en sus méritos, a través de una contestación enmendada, pero no lo hicieron en su contestación original. Esta es precisa-mente la modalidad especial de este caso. Uno de los propó-sitos de autorizar la imposición de honorarios de abogado en casos de temeridad es el de establecer una penalidad a un li-tigante perdidoso que en virtud de su terquedad y de su insis-tencia en una actitud desprovista de fundamento, obliga a la otra parte, innecesariamente, a asumir las molestias, gastos,, trabajo e inconveniencia de un litigio. O’Neal v. Spivey, 145 S.E. 71. Al radicar su contestación original los demandados habían tenido una oportunidad adecuada de investigar los mé-ritos del caso y llegar a conclusiones sobre la cuestión de negli-gencia. Estaban en condiciones adecuadas para admitir la negligencia al radicar su contestación original. Al no admi-tirla por lo menos al presentar su contestación original, ellos no tenían justificación objetiva alguna para tal omisión, pro-longaron la duración del litigio y causaron gastos y molestias innecesarias al demandante. Fué correcto el criterio del tribunal sentenciador al resolver que los demandados habían sido temerarios, y al condenarlos a pagar honorarios de abogado. [6] El hecho de que la admisión de negligencia se produjo' siete días antes del juicio, pudo haber sido un factor relevante en cuanto a la cuantía de los honorarios, desde el punto de vista del grado de culpa de los demandados. Pero considerando la totalidad de las circunstancias envueltas en este caso, fué ra-zonable la suma fijada de $500 para honorarios de abogado.
Debe confirmarse la sentencia apelada.”
La distinción se basa, principalmente, en cierta diver-gencia de criterio, en cuanto a la responsabilidad, entre asegurado y compañía aseguradora. Parece que la com-pañía aseguradora quería pagar y el asegurado se negaba a pagar, por entender que no era responsable del accidente. Fuera por lo que fuera, la compañía aseguradora contestó la demanda negando ella también responsabilidad y estable-ciendo ciertas defensas especiales. No fué hasta el mo-mento de la conferencia anterior al juicio que aceptó su res-*498ponsabilidad, y todavía durante el juicio, condicionó su. consignación del importe de la póliza, a que la misma fuera aceptada por la oficina principal de la aseguradora en la ciudad de Nueva York.
Para nosotros es claro que esta conducta no debe ser favorecida, máxime en un caso como éste, en que la negli-gencia es manifiesta. Cuando una compañía aseguradora, después de realizada la correspondiente investigación, llega a la conclusión que el caso es claramente compensable, debe informarlo así, en la primera alegación que radique ante el tribunal, independientemente de cuál pueda ser el criterio de su asegurado, si quiere librarse de los efectos de la te-meridad.
En cuanto al segundo error señalado, se trata de un simple error de redacción. La imposición de honorarios se hizo conjuntamente a ambas partes. Por su propia naturaleza resulta una obligación solidaria.

Se desestima la apelación de la codemandada Royal Indemnity Company en cuanto a la imposición de honorarios de abogado.